1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ROGELIO MAY RUIZ,                              )   Case No. 1:17-cv-01404-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATIONS, DENYING
                                                        DEFENDANTS’ MOTION TO DISMISS, AND
14                                                  )   DIRECTING THAT FURTHER RESPONSE BE
     L. ARAKAKI, et al.,
                                                    )   FILED WITHIN FOURTEEN DAYS
15                 Defendants.                      )
                                                    )   [ECF Nos. 35, 40]
16                                                  )

17          Plaintiff Rogelio May Ruiz is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19          The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302. On August 17, 2018, the Magistrate Judge filed a Findings and
21   Recommendations recommending that Defendants’ motion to dismiss for failure to state a cognizable
22   claim be denied. The Findings and Recommendations were served on the parties and contained notice
23   that objections were to be filed within thirty days. No objections were filed and the time to do so has
24   expired.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.
28

                                                        1
1
2          Accordingly, IT IS HEREBY ORDERED that:

3          1.    The Findings and Recommendations (Doc. No. 40) are adopted in full;

4          2.    Defendants’ motion to dismiss (Doc. No. 35) is denied; and

5           3.   Defendants shall file a further responsive pleading within fourteen (14) days after

6                service of this order.

7
8    IT IS SO ORDERED.

9    Dated: October 18, 2018
                                              SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
